DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted by applicant dated 01/20/2022 has been considered by the examiner.

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claim 1 is rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 1 of prior U.S. Patent No. 9,100,186 (Appl. No: 13/413195). This is a statutory double patenting rejection.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-2, 6 and 9 of USPN 10,027,484 (Appl. No: 14/749172). Although the claims at issue are not identical, they are not patentably distinct from each other. They both involve forming shares of an encrypted data, generating encrypted keys, and storing the encrypted data and the encrypted keys.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 1 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Leggette et al. US2010/0268966 hereinafter referred to as Leggette, in view of Hosain US2010/0005318.
As per claim 1, Leggette teaches a method for securely sharing data, the method steps implemented by a programmed computer system, comprising: forming two or more shares of an encrypted data set, the encrypted data set representative of a data set associated with a first user device and encrypted with a symmetric key, and each encrypted data set share comprising a portion of data from the encrypted data set (Leggette paragraph [0045], An arbitrary number of storage nodes, such as slice servers 109 store data slices sent to them by source computers 111, 117.  Paragraph [0052], a symmetric encryption key is generated…the data segment is encrypted using the generated encryption key. Paragraph [0062], In step 1104, a data segment to be stored is encrypted … producing an encrypted data segment… In step 1106, an all-nothing-transformation is applied to the encrypted data segment to, thereby producing an all-or-nothing encrypted data segment…In step 1108, an information dispersal algorithm is applied to the all-or-nothing encrypted data segment, producing a plurality of data slices, which are stored to a plurality of storage nodes in step 1110.); 
causing the two or more encrypted data set shares to be stored separately from each other in at least one storage location (Leggette paragraph [0054], the data slices are then written to different storage nodes of the dispersed data storage system; Paragraph [0062], producing a plurality of data slices, which are stored to a plurality of storage nodes in step 1110); 
wherein the at least one storage location is remote to both first and second user devices and wherein a predetermined number of the two or more encrypted data set shares are needed to restore the data set (Leggette Fig. 1, paragraph [0045], An arbitrary number of storage nodes, such as slice servers 109 store data slices sent to them by source computers 111, 117.  Paragraph [0062], steps required to read data from a dispersed data storage system… a plurality of data slices corresponding to a stored data segment are retrieved from a plurality of storage nodes… reverse information dispersal algorithm is applied, and in step 1208, the all-or-nothing transformation is removed by using, for example, the method described earlier in this document or another appropriate method.  Finally, in step 1210, the read data segment is decrypted.).
Leggette does not explicitly disclose generating a first encrypted key by encrypting data indicative of symmetric key with a first asymmetric key of a first asymmetric key pair, the first asymmetric key pair associated with first user; 
generating a second encrypted key by encrypting data indicative of the symmetric key with a first asymmetric key of a second asymmetric key pair, the second asymmetric key pair associated with a second user; and
causing the first and second encrypted keys to be stored in at least one storage location, and at least one of a second asymmetric key of the first asymmetric key pair and a second asymmetric key of the second asymmetric key pair are needed to restore data set.
Hosain teaches generating a first encrypted key by encrypting data indicative of symmetric key with a first asymmetric key of a first asymmetric key pair, the first asymmetric key pair associated with first user (Hosain paragraph [0028], One of key pair is called the public key and is made public… The other of key pair is called the private key and is protected from loss or disclosure.  When a datum is encrypted using the user's public key, only the user can access the plain text datum by decrypting the cipher text with his/her private key.  Paragraph [0037],The file owner generates an ECDSA Data Signing Key (DK.sub.sign) and an AES Data Encryption Key (DK.sub.s).  Owner's encrypted key block is formed by encrypting the (DK.sub.sign) and (DK.sub.s) using owners OK.sub.pub.  Paragraph [0036], The first encrypted key block is always encrypted under the file owner's OEK (OK.sub.pub, stands for public key of the owner).); 
generating a second encrypted key by encrypting data indicative of the symmetric key with a first asymmetric key of a second asymmetric key pair, the second asymmetric key pair associated with a second user (Hosain paragraph [0038], If the user is only granted read access, owner encrypts only the DK.sub.s using user's public key UK.sub.pub… The cipher text, together with user's user name is the encrypted key block to be added to the Meta data.  Owner adds a user's encrypted key block to the Meta data…); and
causing the first and second encrypted keys to be stored in at least one storage location, and at least one of a second asymmetric key of the first asymmetric key pair and a second asymmetric key of the second asymmetric key pair are needed to restore data set (Hosain paragraph [0015], 1) encrypting the data; 2) attaching encrypted meta data to the encrypted data providing access at a selected level to the data by each of the multiple users… 3) storing the encrypted data and meta data in the storage unit; and 4) providing each of the multiple users with de-encryption means such that the encrypted data can be de-encrypted at the selected level granted to each of the multiple users at his/her level.  Paragraph [0040], User obtains the Meta data information… User locates the encrypted key block with the reader's user name in the Meta data, and decrypts the key block to obtain the DK.sub.s… decrypts the encrypted file data with the DK.sub.s to obtain the file contents.  Paragraph [0028], One of key pair is called the public key and is made public… The other of key pair is called the private key and is protected from loss or disclosure.  When a datum is encrypted using the user's public key, only the user can access the plain text datum by decrypting the cipher text with his/her private key.).
Thus it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the invention of Leggette of encrypting data with a symmetric key with the teachings of Hosain to include encrypting a symmetric key with a plurality of user public keys in order to enhance the security of the symmetric key and to allow secure storing and sharing of the encrypted data.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY TSANG whose telephone number is (571)270-7959. The examiner can normally be reached M-F 8am - 5pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Farid Homayounmehr can be reached on (571) 272-3739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HENRY TSANG/Primary Examiner, Art Unit 2495